DETAILED ACTION
1.          Claims 1-7, 9-17, 19-23, 25-30, and 32-38 have been examined and are pending.

Response to Amendment
2.          In response to the amendments received in the Office on 12/30/2020, the Office acknowledges the current status of the claims: claims 5, 15, 22, and 29 have been amended, claims 8, 18, 24, and 31 have been cancelled, and no new matter appears to be added.
3.          In response to the amendments received in the Office on 12/30/2020, the rejections of claims 28, 29, and 38 under 35 USC §112(b) have been withdrawn.
4.          In response to the amendments received in the Office on 12/30/2020, the rejections of claims 5 and 15 under 35 USC §112(a) have been withdrawn.

Allowable Subject Matter
5.          Claims 1-7, 9-17, 19-23, 25-30, and 32-38 are allowed.
6.          The following is an examiner’s statement of reasons for allowance: in accordance with MPEP 1302.14, the Examiner is of the opinion the actions presented and replies filed by the Applicant make evident the reasons of allowance and satisfy the record as a whole. Applicant's remarks filed 12/30/2020 with regards to United States Patent Application Publication 2020/0084683 A1 to Moosavi et al., in view of United States Patent Application Publication 2016/0198466 A1 to Yang et al., and further in view of United States Patent Application Publication 2018/0279193 A1 to Park et al. have been considered and are persuasive.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BENJAMIN H. ELLIOTT IV
Primary Examiner
Art Unit 2474



/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        January 12, 2021